In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0529V
                                     Filed: August 5, 2016
                                          Unpublished

****************************
SCOTT A. FUNDERMANN,                    *
                                        *       Joint Stipulation on Damages;
                    Petitioner,         *       Influenza (“flu”) Vaccine; Radial
                                        *       Neuropathy; Acute Inflammatory
v.                                      *       Demyelinating Polyneuropathy (“AIDP”);
                                        *       Acute Motor Axonal Neuropathy
SECRETARY OF HEALTH                     *       (“AMAN”); Guillain-Barré Syndrome
AND HUMAN SERVICES,                     *       (“GBS”); Special Processing Unit
                                        *       (“SPU”)
                    Respondent.         *
                                        *
****************************
Richard H. Moeller, Berenstein, Moore, et al., Sioux City, IA, for petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On May 26, 2015, Scott A. Fundermann, (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that he suffered bilateral
radial neuropathies, acute inflammatory demyelinating polyneuropathy (“AIDP”),
possible acute motor axonal neuropathy (“AMAN”) of AIDP, and/or Guillain-Barré
Syndrome (“GBS”) as a result of receiving the influenza (“flu”) vaccine. Pet. at 1; Stip.,
filed Aug. 4, 2016, at ¶¶ 1, 2, 4. Petitioner further states that the vaccine was
administered in the United States, that he experienced the residual effects of his injury
for more than six months, and that there has been no prior award or settlement of a civil
action for damages as a result of his condition. Pet. at ¶¶ 3, 36, 42; Stip. at ¶¶ 3, 5.
Respondent denies that the flu vaccine caused petitioner to suffer from bilateral radial


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
neuropathies, AIDP, possible AMAN of AIDP, and/or GBS or any other injury or his
current condition. Stip. at ¶ 6.

        Nevertheless, on August 4, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        (1) A lump sum of $816,104.41, which amount represents compensation for
            first year life care expenses ($23,167.99), lost earnings ($540,772.29),
            pain and suffering ($245,000.00), and past unreimbursable expenses
            ($7,164.13), in the form of a check payable to petitioner, Scott A.
            Fundermann; and

        (2) An amount sufficient to purchase the annuity contract described in
            paragraph 10 of the stipulation, paid to the life insurance company from
            which the annuity will be purchased.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2